Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
At least independent claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10663210. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 21 of the present application is anticipated by at least claim 1 of U.S. Patent No. 10663210. 
At least independent claim 37 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10663210. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 37 of the present application is anticipated by at least claim 16 of U.S. Patent No. 10663210.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 37, 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tippmann (US 2011/0107784).
Regarding claim 37,
Referring to Figs. 1-2, Tippmann teaches  method for blast-freezing items (see par. 4), the method comprising: providing a plurality of blast cells including a first blast cell and a second blast cell (e.g. the columns, unlabeled, of rack 31 for palletized products 20), each of the plurality of blast cells configured to receive items (e.g. products 20, see par. 4) and operate to cool the items received therein (see par. 4), each of the plurality of blast cells including a housing 30 defining (i) a bay space (not labeled), (ii) a plenum (e.g. the plenum that houses fan 32), (iii) a first air passage fluidly connecting a first end of the bay space to a first end of the plenum (e.g. the passage that connects the front rack 31 to the plenum comprising the fan), and (iv) a second air passage fluidly connecting a second end of the bay space to a second end of the plenum (e.g. the passage that connects the plenum comprising the fan to the entry of rack 31), wherein the bay space, the plenum, the first air passage, and the second air passage collectively provide a closed-loop within which air is circulated within the housing; circulating, using one or more fans 31, first air through the bay space, the plenum, the first air passage, and the second air passage in the closed-loop provided by the bay space in the first blast cell; and circulating, using the one or more fans, second air through the bay space, the plenum, the first air passage, and the second air passage in the closed-loop provided by the bay space in the second blast cell.
Regarding claim 40,
Tippmann teaches wherein circulating the first air in the first blast cell is performed independently from circulating the second air in the second blast cell (e.g. wherein air is split between the columns, see Fig. 3).
Allowable Subject Matter
Claims 38-39, 41-43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  Tippmann does not the plurality of channels as recited in claims 38-39.
Tippmann teaches a single fan structure 32, wherein the fans are not separated into a first or second fan for the first and second blast cells as recited in claims 41-43. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steve S TANENBAUM/Examiner, Art Unit 3763